                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JEANMARIE BRISCELLA,                        :
    Plaintiff,                              :
                                            :             Civil Action
       v.                                   :             No. 16-614
                                            :
UNIVERSITY OF PENNSYLVANIA                  :
HEALTH SYSTEM, d/b/a/                       :
PENN MEDICINE,                              :
     Defendant.                             :



                                           ORDER


       This 3rd day of December 2018, upon consideration of Defendant’s Motion for Partial

Summary Judgment (ECF No. 31), Plaintiff’s Response (ECF, No. 39), and Defendant’s Reply

(ECF, No. 41), it is hereby ORDERED that Defendant’s Motion is GRANTED in part and

DENIED in part.

       Defendant’s Motion is GRANTED as to Plaintiff’s discrimination claims under 42

U.S.C. § 1981 and Title VII and DENIED as to Plaintiff’s retaliation claims under 42 U.S.C. §

1981, Title VII, and the Equal Pay Act.




                                                               /s/ Gerald Austin McHugh
                                                   United States District Judge
